DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 11/23/20.  Claim(s) 9, 10, 12, and 19 has/have been amended, claim(s) 3-5, 8, 13, 14, 16-19, 21, 23, 25-27, 32, and 33 is/are cancelled, and claim(s) 36-37 is/are new.  Therefore, Claims 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-37 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 11/23/20, with respect to rejections under 35 USC 101 for claim(s) 1-37 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-10.
The Examiner respectfully disagrees because the problem is accounting for a multitude of usage methods for use in revenue generation.  The invention is utilizing data previously accessible (behavioral patterns) to perform an analysis and the results of the analysis are used to calculate revenue sharing.
The claims here are not like those the Federal Circuit found patent eligible in DDR because applicant’s claim(s) here is/are not solving an internet-centric problem specifically arising in the realm of computers or computer networks because applications and usage calculations existed prior to the internet and can be performed without the internet.  Further the claimed solution is not necessarily rooted in computer technology because a generic computer can perform the claimed solution.
The claims here are not like those in Example 40 because the claims here do not gather additional data in response analyzing the initial data and instead perform an analysis after gathering data.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 11/23/20, with respect to rejections under 35 USC 103 for claim(s) 1-37 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 15 and 30 is/are rejected.  Representative claim(s) 15 and 30 recite(s) “wherein the resource share for each of the plurality of applications is calculated based at least in part on a weighted average of the usages counted for the plurality of applications, wherein the coefficients are used as weights.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “a weighted average of the usages counted for the plurality of applications, wherein the coefficients are used as weights” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0025-0026] which only states “each subscription fee of each user is split proportionally among all developers of used application based on price coefficients of the various applications.   This method allows a developer to get a bigger portion of resources if a user worked with the developer's application along with only a few other applications and/or if the price coefficient of the developer's application is higher than a price coefficient of other used applications”.  None of these portions however disclose the above bolded claim language.  Appropriate correction/clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-37 is/are rejected.  Claim 1 and 20 recites the limitation “by the resource distribution system executing on a server system.”  There is insufficient antecedent basis for the bolded portion of the limitation(s) in the claim.  Appropriate correction/clarification is required.  Claim(s) 2, 6, 7, 9-12, 15, 22, 24, 28-31, and 34-37 is/are rejected because they depend on claim(s) 1 and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 6, 7, 9-12, 15, 20, 22, 24, 28-31, and 34-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 20, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 20 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to resource sharing of diversified application usage.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1:
searching for one or more behavioral patterns in the usage data for that application, wherein each of the one or more behavioral patterns comprises one or more events, and wherein the one or more behavioral patterns for which the usage data is searched vary based on a type of the application, and
for each of the one or more behavioral patterns found in the usage data for that application, counting the one or more events in that behavioral pattern as a single usage of that application, and 
calculating a resource share for each of the plurality of applications based at least in part on the usages counted for the plurality of applications.
Claim 20: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors).
The additional elements unencompassed by the abstract idea application delivery system, computing device, resource distribution system (claim(s) 1), application delivery system, computing device, tracking and reporting system, and resource distribution system (claim(s) 20, 22).
Additionally, for claim 1:
by an application delivery executing on a computing device, for each of a plurality of applications on the computing device and for each of a plurality of events,
receiving a notification of the event from the application, and
reporting the notified event to a resource distribution over at least one network; and
by the resource distribution system executing on a server system, for a plurality of applications managed by the resource distribution system, which includes the plurality of applications on the computing device,
storing the reported events as usage data,
for each of the plurality of applications managed by the resource distribution system,
.
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0052, 0068, 0073-0077]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2, 6, 7, 9-12, 15, 22, 24, 28-31, and 34-37 further define the abstract idea of claim(s) 1 and 20 with additional steps to define applications and/or further define notification, usage, resource share, existing reports, behavioral patterns.  These claim(s) do not recite additional elements beyond claim 22 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 10-12, 20, 22, 24, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek (US 2010/0114714 A1) in view of Lawson et al. (US 2017/0142263 A1) and Zargahi et al. (US 20120143694 A1).

Regarding claim 1 and 20, Vitek teaches a method comprising {A system for monitoring managed applications, the system comprising: - claim 20}:
by an application delivery system executing on a computing device, for each of a plurality of applications on the computing device and for each of a plurality of events {an application delivery software configured to be executed by at least one hardware processor of a computing device to manage a plurality of applications, - claim 20 } [see at least Fig. 1 and [0011, 0021] for providing platform (Fig. 1)/application marketplace 214 “providing a platform for managing a plurality of applications developed by a plurality of developers”, where the applications are obtained/used via subscription;
[0014, 0022] usage data of an application is monitored and recorded and the recorded data is used by the revenue dividing process where usage includes “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212.”] };
receiving data from the application [see at least [0014, 0022] usage data of an application is monitored and recorded and the recorded data is used by the revenue dividing process where usage includes “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212.”], and
reporting the notified event to a resource distribution system over at least one network [see at least [0014, 0022] usage is monitored and recorded and the recorded data is used by the revenue dividing process where usage includes “the number of times or frequency an application 212 is opened”; [0023] the revenue dividing process is done by a revenue system 230]; and
by the resource distribution system, for a plurality of applications managed by the resource distribution system, which includes the plurality of applications on the computing device [see at least [0014, 0022] usage is monitored and recorded and the recorded data is used by the revenue dividing process where usage includes “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212.”; [0024] revenue engine 230 additionally apportions the revenue to various parties at least in part based on the usage data of the tracking system 220],
storing the reported events as usage data [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0063] “the internal storage 420 may be configured … as well as to store application data and user data”
then see at least [0014] “monitor and record data that can be used as a metric for the value an application provides to a user”]
for each of the plurality of applications managed by the resource distribution system,
searching for one or more behavioral in the usage data for that application, wherein each of the one or more behavioral comprises one or
for each of the one or more behavioral patterns found in the usage data for that application, counting the one or more events in that behavioral as a single usage of that application [the search limitation is interpreted based on broadest reasonable interpretation of instant specification [0022, 0035],
then for the limitations above see at least [0014, 0022] usage is monitored and recorded, the recorded data is used by the revenue dividing process to determine (search) if each application of applications usage meets a requirement for a count of the application of applications, where usage includes “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212. … The tracked usage data is preferably tracked for each device with the platform, and combined to calculate overall usage data for applications used on a plurality of devices. The tracked usage data is preferably collected from multiple users to form the overall usage data for an application.”], and
calculating a resource share for each of the plurality of applications based at least in part on the usages counted for the plurality of applications [see at least Fig. 2 and [0015] for S140 where resources are distributed based on usage of each application in comparison to other applications [0014] calculate the usage of each application].

Vitek a) implies as it’s a computer but doesn’t/don’t explicitly teach storing data from the system and b) receiving data from an application but doesn’t/don’t explicitly teach the received data is a notification.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Lawson discloses a notification of the event from the application and {including, for each of a plurality of applications on the computing device and for each of a plurality of events, a notification of the event from the application - claim 20} [see at least [0027] generate and send from an application a notification in response to usage of application to another device (thus implies receiving a notification from the application) “generating an event response based on an event of the usage model, functions to perform an action as a result of usage of an application … In yet another variation, the event response is preferably the sending of a notification. The notification is preferably sent to the account holder/application owner. … There may a plurality of possible usage events, and each one preferably is associated with specified way to generating an event response.” [0022] the notification is sent from an application; [0026] storage of event data (the reported event) as usage data “The usage is preferably stored in a log”];
one or more behavioral patterns in the usage data for that application, wherein each of the one or more behavioral patterns comprises one or more events, and wherein the one or more behavioral patterns for which the usage data is searched vary based on a criteria [see at least [0020] for a usage event can be based on a single item (time or any suitable detectable event of an application) or pattern of execution {a series of items} (a behavior pattern); [0020, 0026] where a singular count for a usage event (single item or pattern of execution) occurs each time the usage parameter of the event (time increment, fund limit, any suitable detectable event of an application, or pattern) occurs according to a criteria (usage model) “The pattern of operations of an application may be monitored to detect a pattern or a number of various patterns. For example when a particular series of instructions happen and match a specified pattern, a usage event is preferably identified”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek with Lawson to include the limitation(s) above as disclosed by Lawson.  Doing so would help clarify Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications or platform such as telephony application platform, media processing platform, an analytics platform, a storage/processing platform or any suitable platform and the benefit of Lawon’s system of more specific applications is to create a new and useful system and method for monitoring an account on a platform [see at least Lawson [0003, 0019] ].

Vitek in view of Lawson teaches searching for behavior patterns of applications based on criteria but doesn’t/don’t explicitly teach the criteria is application type dependent.  However, in the field pertinent to the particular problem with which the applicant was concerned such as behavioral data to determine application usage patterns, Zargahi discloses
by the resource distribution system executing on a server system[see at least [0041] for computer service 116 (the system) is a computing device or other hardware; [0021, 0053, 0054] a server (other hardware); 116 includes 118 (resource distribution system) ];
wherein the one or more behavioral vary based on a type of the application [see at least [0017, 0019] behavior patterns vary based on application type].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek in view of Lawson with Zargahi to include the limitation(s) above as disclosed by Zargahi.  Doing so would help clarify Vitek in view of Lawson’s behavioral patterns to be specific to “types of applications, or the like” and this “to improve the efficiency and direction of the data analysis” [see at least Zargahi [0017, 0019] ].

Regarding claim 2 and 24 (currently amended), modified Vitek teaches the method of claim 1
and Vitek teaches wherein the plurality of events comprises one or more of a launch, an activation, a deactivation, a timeout, a sign-in, a sign-out, a user interaction, or a heart-beat event [see at least [0022] tracking user interactions including application is opened (activation) ].

Regarding claim 10 and 35 (currently amended), modified Vitek teaches the method of claim 1 as well as of the one or more behavioral patterns, 
and Vitek teaches discloses wherein none of the one or more behavioral account for an amount of time spent by a user within the application [see at least Vitek [0014, 0022] usage data of an application is monitored and recorded and the recorded data is used by the revenue dividing process where usage can include time within an application but it is not mandatory and any other option for tracking interaction is possible “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212.”].

Regarding claim 11 (currently amended), modified Vitek teaches the method of claim 1, wherein different subsets of the plurality of applications managed by the resource distribution system have been developed by different developers [see at least Vitek [0010] for “providing a platform for managing a plurality of applications developed by a plurality of developers”; [0014, 0022] usage data of an application is monitored and recorded and the recorded data is used by the revenue dividing process where usage includes “User interaction may include the number of times or frequency an application 212 is opened, the amount of time an application 212 is opened, … or any suitable way of quantifying the user interaction with an application 212.”].

Regarding claim 12 (currently amended), modified Vitek teaches the method of claim 11, wherein the resource share for each of the plurality of applications is calculated based on the usages of each application with respect to overall usages of the plurality of applications [see at least Vitek Fig. 2 and [0015] for S140 where resources are distributed based on usage of each application in comparison to other applications [0014] calculate the usage of each application].

Regarding claim 22 (currently amended), modified Vitek teaches the system of claim 20.

Modified doesn’t/don’t explicitly but, in the field pertinent to the particular problem with which the applicant was concerned such as behavioral data to determine application usage patterns, Zargahi discloses wherein the resource distribution system is a server [see at least [0041] for computer service 116 (the system) is a computing device or other hardware; [0021, 0053, 0054] a server (other hardware); 116 includes 118 (resource distribution system) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Zargahi to include the limitation(s) above as disclosed by Zargahi.  Doing so would help clarify Vitek in view of Lawson’s behavioral patterns to be specific to “types of applications, or the like” and this “to improve the efficiency and direction of the data analysis” [see at least Zargahi [0017, 0019] ].

Regarding claim 36, modified Vitek teaches the method of claim 1.

Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Lawson discloses wherein at least one of the one or more behavioral patterns for at least one type of application comprises a combination of two or more events, such that counting the one or more events in the at least one behavioral pattern as a single usage of that at least one type of application comprises counting a combination of the two or more events in the at least one behavioral pattern as a single usage of that at least one type of application [see at least [0020] for a usage event can be based on a single item (time or any suitable detectable event of an application) or pattern of execution {a series of items} (a behavior pattern); [0020, 0026] where a singular count for a usage event (single item or pattern of execution) occurs each time the usage parameter of the event (time increment, fund limit, any suitable detectable event of an application, or pattern) occurs according to a criteria (usage model) “The pattern of operations of an application may be monitored to detect a pattern or a number of various patterns. For example when a particular series of instructions happen and match a specified pattern, a usage event is preferably identified”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Lawson to include the limitation(s) above as disclosed by Lawson. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications or platform such as telephony application platform, media processing platform, an analytics platform, a storage/processing platform or any suitable platform and the benefit of Lawon’s system of more specific applications is to create a new and useful system and method for monitoring an account on a platform [see at least Lawson [0003, 0019] ].

Claim(s) 6-7, 9, 15, 28, 29, 30-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek in view of Lawson and Zargahi as applied to claim(s) 1 and 20 above and further in view of Boran published 1/25/17 (reference U on the Notice of References Cited dated 6/25/20).

Regarding claim 6 (currently amended), modified Vitek teaches the method of claim 1.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the resource share for the application is calculated based at least in part on a coefficient assigned to each of the plurality of applications [see at least [pg 1 (1/4) ] for “Similar to how Netflix offers an instant catalogue of movies and TV shows at your fingertips in exchange for a monthly fee, Setapp has over sixty desktop apps ready to download and use.”;
[page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes a price coefficient, and c) the payment may be based on usage over a time frame such as “based on monthly usage” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 7 (currently amended), modified Vitek teaches the method of claim 6.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the coefficient is an indication of a value of the application to which it is assigned [see at least [page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes a “unique price coefficient based on market value, usage scenario and complexity”, and c) the payment may be based on usage over a time frame such as “based on monthly usage”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 9 and 34, modified Vitek teaches the method of claim 1.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the resource share for each of the plurality of applications is calculated over each of a plurality of recurring time periods [see at least [page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes a price coefficient, and c) the payment may be based on usage over a time frame such as “based on monthly usage” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 15 and 30 (currently amended), modified Vitek teaches the method of claim 6.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the resource share for each of the plurality of applications is calculated based at least in part on a weighted average of the usages counted for the plurality of applications, wherein the coefficients are used as weights [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0025-0026],
then see at least [page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes that for “each app” there is “a unique price coefficient based on market value, usage scenario and complexity”, c) the payment may be based on usage over a time frame such as “based on monthly usage”, and d) the payment for each app is in comparison to all apps “Every developer will have a percentage of revenue from each active user, proportional to their value.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 28 (currently amended), modified Vitek teaches the system of claim 20.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the resource share for each of the plurality of applications is calculated based at least in part on a coefficient assigned to each of the plurality of applications [see at least [pg 1 (1/4) ] for “Similar to how Netflix offers an instant catalogue of movies and TV shows at your fingertips in exchange for a monthly fee, Setapp has over sixty desktop apps ready to download and use.”;
[page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes a price coefficient, and c) the payment may be based on usage over a time frame such as “based on monthly usage” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 29 (currently amended), modified Vitek teaches the system of claim 28.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the coefficient is an indication of a price of the application to which it is assigned [see at least [page 2 (2/4) ] for a) each app is paid (to the developer) based on usage over a time frame such as “based on monthly usage” and b) the payment equation includes a “unique price coefficient based on market value, usage scenario and complexity”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Regarding claim 31 (currently amended), modified Vitek teaches the system of claim 30.
Modified Vitek doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Boran discloses wherein the coefficient is an indication of a price of the application to which it is assigned [see at least [page 2 (2/4) ] for a) developers are paid based on usage of their app, b) the payment equation includes a “unique price coefficient based on market value, usage scenario and complexity”, and c) the payment may be based on usage over a time frame such as “based on monthly usage”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Boran to include the limitation(s) above as disclosed by Boran. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications for Mac operating system the benefit of Boran’s system of more specific applications is provide an efficient model for customers (“customers can “binge” on apps” of “curate[d] quality software” such that “these apps will be all the average Mac user will ever need”) and financially beneficial to developers (“Every developer will have a percentage of revenue from each active user, proportional to their value.”) [see at least Boran [pg 2 (2/4) ] ].

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek in view of Lawson and Zargahi as applied to claim(s) 36 above and further in view of Tenforum published March 27, 2016 (reference U on the Notice of References Cited).

Regarding claim 37, modified Vitek teaches the method of claim 36 as well as behavioral pattern and the plurality of applications managed by the resource distribution system.

Vitek teaches for active applets in the plurality of applications;
for passive applets in the plurality of applications and at least two user interactions;
for a non-applets in the plurality of applications and an activation;
for non-applets in the plurality of applications [the limitation(s) is/are interpreted based on broadest reasonable interpretation of instant specification [0040-0041],
then for the limitations above, see at least [0020] “a plurality of types of client applications 210”; [0012, 0025] content tiles are either
i) widget like applications (applets) that provide either a) information to users (active applets) or b) notifications and/or background (passive applets) or
ii) the content tiles may alternatively be phone applications, or any suitable mobile application (non-applets);
[0022] tracking user interactions including application is opened (activation) ].

Modified Vitek teaches some actions associated with application types but doesn’t/don’t explicitly teach all the specific actions included in a behavioral pattern associated with application types.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a platform to run applications and generate revenue off those platforms, Lawson teaches most of the specific actions included in a behavioral pattern associated with applications and specifically discloses
a first behavioral pattern that comprises any first one of the plurality of events followed by any second one of the plurality of events;
a second behavioral pattern that comprises at least two actions;
a third behavioral pattern that comprises a combination of an action followed by any one of the plurality of events and action followed by any one of the plurality of events; and,
a fourth behavioral pattern that comprises a action followed by any one of the plurality of events [see at least [0020] for a usage event can be based on a single item (time or any suitable detectable event of an application) or pattern of execution {a series of items} (a behavior pattern); [0020, 0026] where a singular count for a usage event (single item or pattern of execution) occurs each time the usage parameter of the event (time increment, fund limit, any suitable detectable event of an application, or pattern) occurs according to a criteria (usage model) “The pattern of operations of an application may be monitored to detect a pattern or a number of various patterns. For example when a particular series of instructions happen and match a specified pattern, a usage event is preferably identified” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Lawson to include the limitation(s) above as disclosed by Lawson. Doing so would help clarify modified Vitek’s applications of standalone applications or informative widgets [see at least Vitek [0019] ] to include applications or platform such as telephony application platform, media processing platform, an analytics platform, a storage/processing platform or any suitable platform and the benefit of Lawon’s system of more specific applications is to create a new and useful system and method for monitoring an account on a platform [see at least Lawson [0003, 0019] ].

Modified Vitek implies a) application or application types can have specific actions but doesn’t/don’t explicitly teach a) or the specific application action of a heart beat event.  However, in the field pertinent to the particular problem with which the applicant was concerned such as behavioral data to determine application usage patterns, Zargahi discloses wherein the one or more behavioral patterns comprise:
for a first application type a behavioral;
for a second application type a second behavioral;
for a third application type in the plurality of applications a third behavioral;
for a fourth application type in the plurality of applications a fourth behavioral and a heart-beat event [for the limitations above, see at least [0017, 0019] behavior patterns vary based on application type of applications;
[0033] behavioral data including applications in use, frozen in background, and recently used (a heart-beat event) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Zargahi to include the limitation(s) above as disclosed by Zargahi.  Doing so would help clarify Vitek in view of Lawson’s behavioral patterns to be specific to “types of applications, or the like” and this “to improve the efficiency and direction of the data analysis” [see at least Zargahi [0017, 0019] ].

Modified Vitek teaches application types and behavior pattern of those applications but doesn’t/don’t explicitly teach password requirements for the application types however, in the field pertinent to the particular problem with which the applicant was concerned such as behavioral data of applications such as login requirements, Tenforums discloses
for non-applets that do not require authorization; and,
for non-applets that require authorization, a behavioral that comprises a sign-in [see at least [pg 1] for applications that both do and do not require a sign in].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vitek with Tenforms to include the limitation(s) above as disclosed by Tenforms.  Doing so would help clarify Vitek’s applications to include requiring and not requiring a passsword and therefore include an additional user interaction which can be used to better define revenue distribution of Vitek of modified Vitek.
Furthermore, all of the claimed elements were known in the prior arts of modified Vitek and Tenforum and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624